DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Prioritized Examination (Track One)
	The ‘Request for Prioritized Examination (Track One)’, filed on 20 August 2021, has been GRANTED (see ‘Decision Granting Request for Prioritized Examination (Track I)’, mailed on 24 November 2021.

Preliminary Amendment
The ‘Preliminary Amendment’, filed 02 December 2021, has been ENTERED.

Status of Claims
	Claims 1-30 have been canceled.
	Claims 31-60 are added.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 19 January 2022 and 27 August 2021, has been considered.



Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The ‘Preliminary Amendment’ (p7), filed 02 December 2021, submits new claims 31-60 are supported by the specification as filed and in the original claims. Further, it is submitted that new claims 31-60 correspond to the Group III claims that were restricted out of parent application U.S. Patent Application No. 15/534,496 (see ‘Election/Restriction Requirement’, mailed 06 September 2018) and, therefore, the instant application is a proper divisional application of U.S. Patent Application No. 15/534,496.
The ‘Information Disclosure Statement’, filed 19 January 2022, cites Office Action issued in European Application No. 20157801.0, mailed January 13, 2022. The office action raises concerns regarding support of similarly recited limitation “wherein the first and second poly(A) sequences are separated by a nucleic acid sequence comprising from 10 to 90 nucleotides and having no more than 2 consecutive adenine nucleotides” found in the claims of this application. A review of the specification for U.S. Patent Application No. 15/534,496, for which this application is a divisional of, is deemed to provide support for this claim limitation. For example, U.S. Patent Application No. 15/534,496 states the following:
“In a preferred embodiment, the artificial nucleic acid molecule comprises at least two poly(A) sequences, which are separated from each other by a nucleotide sequence comprising or consisting of at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 100, 105, 110, 115, 120, 125, 130, 135, 140, 145 or 150 nucleotides, wherein the nucleotide sequence does preferably not comprise more than 10, 9, 8, 7, 6, 5, 4, 3 or 2 consecutive adenine nucleotides. Preferably, the nucleotide sequence, which separates the first and the second poly(A) sequence comprises from 1 to about 200 nucleotides, preferably from 10 to 90, from 20 to 85, from 30 to 80, from 40 to 80, from 50 to 75 or from 55 to 85 nucleotides, more 

The ‘Information Disclosure Statement’, filed 27 August 2021, cites EP 3167059, EP 3594337, WO 2015-101415, WO 2016-005004, and WO 2016-005324. However, these references are inapplicable as prior art based upon their respective later publication dates. The ‘Information Disclosure Statement’, filed 27 August 2021, also cites WO 2005-075644 and Holtkamp et al. (Modification of antigen-encoding RNA increases stability, translational efficacy, and T-cell stimulatory capacity of dendritic cells. 2006. Blood. Vol. 108, No. 13, p4009-4017. However, neither of these references teaches or suggests “a RNA molecule comprising: a) a 5’-cap structure; b) at least one open reading frame (ORF) encoding a protein; and c) a heterologous 3’-untranslated region (3’-UTR) comprising at least a first and second poly(A), wherein (i) the first poly(A) sequence comprise at least 20 adenine nucleotides; and (ii) the second poly(A) sequence comprises at least 70 adenine nucleotides, wherein the first and the second poly(A) sequences are separated by a nucleic acid sequence comprising from 10 to 90 nucleotides and having no more than 2 consecutive adenine nucleotides”.
The most relevantly identified references are U.S. Patent Application Publication No. 2004/0110295 (‘Information Disclosure Statement’, filed 27 August 2021; “PUNNONEN”) and U.S. Patent Application Publication No. 2014/0147454 (‘Information Disclosure Statement’, filed 27 August 2021; “CHAKRABORTY”). PUNNONEN discloses methods for the production of antibodies utilizing recombinant vectors comprising at least two poly(A) sequences. Similarly, CHAKRABORTY discloses methods for the intramuscular administration of nucleic acid molecules comprising an Information Disclosure Statement’, filed 27 August 2021).
A search identified the WO 2020/074642 (see attached ‘PTO-892’) and Trepotec et al. (Segmented poly(A) tails significantly reduce recombination of plasmid DNA without affecting mRNA translation efficiency or half-life. 2019. RNA. Vol. 25, p507-518; see attached ‘PTO-892
No grounds for rejection are present. 
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 31-60 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is 571-270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636